PER CURIAM:
William C. Maxfield appeals the district court’s order upholding the decision of the Commissioner of the Social Security Administration to deny Maxfield’s application for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Maxfield v. Comm’r, No. CA-03-85-2 (W.D.Va. July 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED